ORFINGER, Judge.
The trial court correctly denied appellant’s motion for discharge on speedy trial grounds, so we affirm. Appellant was charged with escape. There is a question as to the date of his apprehension, but even if we accept his view, speedy trial time had not run. Since appellant was a prisoner when he escaped, Florida Rule of Criminal Procedure 3.191(b)(1) applies, Travis v. State, 364 So.2d 870, 871 (Fla. 1st DCA 1978), and trial must commence within one year from the date of his recapture or within 180 days of his demand for speedy trial. Neither period had run at the time appellant entered his plea.
AFFIRMED.
FRANK D. UPCHURCH and SHARP, JJ., concur.